 

Exhibit 10.3

Navient Corporation 2014 Omnibus Incentive Plan
Stock Option Agreement

A.

Option Grant.  Net-Settled Stock Options (the “Options”) to purchase a total of
_______________ shares of Common Stock, par value $.01 per share, of Navient
Corporation (the “Corporation”) are hereby granted to __________________ (the
“Grantee”), subject in all respects to the terms and provisions of the Navient
Corporation 2014 Omnibus Incentive Plan, amended and restated as of April 4,
2017 (the “Plan”), which is incorporated herein by reference, and this Stock
Option Agreement (the “Agreement”).  The Options are non-qualified stock options
and are not intended to qualify as incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended, and will be interpreted
accordingly.

B.

Option Price.  The purchase price per share is $__________ (the “Option Price”),
which is the fair market value per share of Common Stock on the Grant Date.

C.

Grant Date.  The date of grant of these Options is ________________, 2018 (the
“Grant Date”).

D.

Vesting; Exercisability.  The Options are not vested as of the Grant
Date.  Unless vested earlier as set forth below, the Options will vest as
follows: One-third of the Options will vest on each of the first, second, and
third anniversary of the Grant Date, respectively.

 

•

Except as set forth below, if the Grantee ceases to be an employee of the
Corporation (or a Subsidiary) for any reason, he/she will forfeit any unvested
Options as of the date of such termination of employment.

 

•

Except as otherwise set forth herein, including Section H, if the Grantee’s
employment with the Corporation (or a Subsidiary) is terminated by the
Corporation (or a Subsidiary) for any reason other than for Cause, or if the
Grantee voluntarily ceases to be an employee of the Corporation (or a
Subsidiary) due to Retirement, all unvested Options will continue to vest based
on their original vesting terms, and each vested portion of the Options will be
exercisable for one year from the later of (i) the termination date or (ii) the
date such portion vests, but in no event later than the Expiration Date (as
defined below).  

 

•

Upon termination of employment for death or Disability, all unvested Options
will vest and all vested Options will be exercisable for one year from the date
of such termination, but in no event later than the Expiration Date.

 

•

Except as otherwise set forth herein, vested Options (taking into account any
vesting acceleration, if any) are exercisable until the earlier of: (1) the
Expiration Date; or (2) three months from the date of termination.

 

•

Upon termination of employment for Cause, all Options, vested or unvested, are
forfeited.

1

--------------------------------------------------------------------------------

 

E.

Expiration.  These Options expire five years from the Grant Date (the
“Expiration Date”), subject to the provisions of the Plan and this Agreement,
which may provide for earlier expiration in certain instances, including
Grantee’s termination of employment.

F.

Non-Transferable; Binding Effect.  These Options may not be transferred except
as provided for herein.  All or any part of these Options may be transferred by
the Grantee by will or by the laws of descent and distribution.  In addition,
Grantee may transfer all or any part of any Option to “Immediate Family
Members.” “Immediate Family Members” means children, grandchildren, spouse or
common law spouse, siblings or parents of the Grantee or bona fide trusts,
partnerships or other entities controlled by and of which all beneficiaries are
Immediate Family Members of the Grantee.  Any Options that are transferred are
further conditioned on the Grantee’s transferees and Immediate Family Members
agreeing to abide by the Corporation’s then current stock option transfer
guidelines.  The terms of these Options shall be binding upon the executors,
administrators, heirs, and successors of the Grantee.

G.

Net-Settlement upon Option Exercise; Taxes.  These Options shall be exercised
only in accordance with the terms of this Agreement.  Each exercise must be for
no fewer than fifty (50) Options, other than an exercise for all remaining
Options.  Upon exercise of all or part of the Options, the Grantee shall receive
from the Corporation the number of shares of Common Stock resulting from the
following formula: the total number of Options exercised less the sum of “Shares
for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole
share.  “Shares for the Option Cost” equals the Option Price multiplied by the
number of Options exercised divided by the fair market value per share of the
Corporation’s common stock at the time of exercise.  “Shares for Taxes” equals
the tax liability divided by the fair market value per share of the
Corporation’s common stock at the time of exercise.  Grantee shall receive cash
for any resulting fractional share amount.  As a condition to the issuance of
shares of Common Stock of the Corporation pursuant to these Options, the Grantee
agrees to remit to the Corporation (through the procedure described in this
paragraph) at the time of any exercise of these Options any taxes required to be
withheld by the Corporation under federal, state, or local law as a result of
the exercise of these Options.

H.

Vesting Upon Change In Control.  Notwithstanding anything to the contrary in
this Agreement, including Section (D):

 

(I)

In the event of a Change in Control described in clause (b) of the definition
thereof in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control, then any
portion of these Options that were not vested shall become 100 percent vested
and exercisable effective immediately prior to the consummation of such Change
in Control; and

 

(II)

In the event of either (x) a Change in Control described in clause (a) of the
definition thereof, or (y) a Change in Control described in clause (b) of the
definition thereof in which the acquiring or surviving company in the
transaction assumes or continues outstanding Awards, then no acceleration of
vesting shall occur upon such Change in Control, and all unvested Options shall
continue to vest in accordance with Section (D) hereof; provided, however, that
if Grantee’s employment shall terminate within twenty-four months following such
Change in

2

--------------------------------------------------------------------------------

 

 

Control other than for (i) Cause, or (ii) voluntary termination that is not a
Retirement or termination of employment for Good Reason, any Options not
previously vested shall immediately become vested and exercisable upon such
employment termination and such Options shall be exercisable until the earlier
of: (1) the Expiration Date; or (2) one year from the date of termination. Upon
any termination of employment during such twenty-four month period described in
clause (i) or (ii) of the preceding sentence, any unvested Options shall be
forfeited. Upon any termination of employment occurring after the end of such
twenty-four month period, vesting and exercise of any remaining unvested Options
shall be governed by Section (D) hereof.

 

(III)

Notwithstanding anything stated herein, the Plan or in the Navient Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the Navient Corporation Change in Control
Severance Plan for Senior Officers.

I.

Clawback Provision.  Notwithstanding anything to the contrary herein, the
Options shall be subject to any recoupment or clawback policy that is adopted by
the Corporation, including any policy that is adopted or amended after the Grant
Date, or any recoupment or clawback policy that becomes applicable to the
Corporation pursuant to any requirement of law or any exchange listing
requirement, in either case to the extent provided therein.

J.

Board Interpretation.  The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Compensation and Personnel Committee of the Board concerning any
questions arising under this Agreement or the Plan.

K.

Stockholder Rights.  The Grantee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of Common Stock subject to the
Options, except to the extent that such shares shall have been purchased and
transferred to the Grantee.  The Corporation shall not be required to issue or
transfer any shares of Common Stock purchased upon exercise of the Options until
all applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

L.

No Right to Continued Employment.  Nothing in the Plan, in this Agreement or any
other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

M.

Amendments for Accounting Charges.  The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

N.

Securities Law Compliance; Restrictions on Resales of Option Shares.  The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of the Option
and/or any resales by the Grantee or other subsequent transfers by the Grantee
of any shares of Common Stock issued as a result of the exercise of the Option,
including without limitation (a) restrictions under an insider trading policy,
(b) restrictions that may be necessary in the absence of an effective

3

--------------------------------------------------------------------------------

 

registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the Common Stock underlying the Option and (c) restrictions as
to the use of a specified brokerage firm or other agent for exercising the
Option and/or for such resales or other transfers.  The sale of the shares of
Common Stock underlying the Option must also comply with other applicable laws
and regulations governing the sale of such shares.

O.

Data Privacy.  As an essential term of this Option, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described in this Agreement for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.  By entering
into this Agreement and accepting the Option, the Grantee acknowledges that the
Corporation holds certain personal information about the Grantee, including, but
not limited to, name, home address and telephone number, date of birth, social
security number or other identification number, salary, tax rates and amounts,
nationality, job title, any shares of stock held in the Corporation, details of
all options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding, for the purpose of implementing,
administering and managing the Plan (“Data”).  Grantee acknowledges that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in jurisdictions that may have different data privacy laws and protections, and
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
or the Corporation may elect to deposit any shares of Common Stock acquired upon
exercise of the Option.  Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Grantee’s consent
may adversely affect Grantee’s ability to participate in the Plan.

P.

Electronic Delivery.  The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means.  Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation and thereafter until
withdrawn in writing by Grantee.

Q.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

R.

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

4

--------------------------------------------------------------------------------

 

Navient Corporation

Attn: Human Resources, Equity Plan Administration

123 Justison Street

Wilmington, DE 19801

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

S.

Plan Controls; Entire Agreement; Capitalized Terms.  In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein.  This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature.  Capitalized
terms not defined herein shall have the meanings as described in the Plan.

T.

Miscellaneous.  In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable
provision.  The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.  The Grantee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement.  The Grantee is
responsible for complying with all laws applicable to Grantee, including federal
and state securities reporting laws.

The Grantee must contact Merrill Lynch to accept the terms of this
grant.  Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-756-ESOP.  If Grantee fails to accept the terms of this grant, the Options
may not be exercised.

 

5

--------------------------------------------------------------------------------

 

NAVIENT CORPORATION

 

 

 

By:

 

Jack Remondi

President and Chief Executive Officer

 

 

 

Accepted by:

 

 

 

 

 

 

 

Date

 

 

6